DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-40 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 and 31 recites the limitation "the subtree" in the 5th limitation.  There is insufficient antecedent basis for this limitation in the claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of non-provisional nonstatutory double patenting as being unpatentable over claims 21 and 31 of U.S. Patent No. 10,803,138 and claims 1 and 11 of U.S. Patent No. 9,971,840. Although the claims at issue are not identical, 
Instant Application 17/068,436
U.S. Patent No. 10,803,138
Claim 21 and 31 recite:






receive… responsive to a query [to one or more devices], a first object identifier and a corresponding first object value from a device [of the one or more devices]; 





access… a management information base (MIB) having a hierarchical tree comprising a plurality of object identifiers and a plurality of corresponding object values; 

determine… the first object identifier varies from each of the plurality of object identifiers of the MIB, and the first object value varies from each of the plurality of corresponding object values of the MIB;




 select…, based on the first object identifier and the first object value,



identify…, from the subtree using the collection pattern configured to account for the variation, a second object identifier that matches the collection pattern and a corresponding second object value, the second object identifier varies from the plurality of object identifiers of the MIB; 

and associate…, responsive to the match of the second object identifier and the collection pattern, the second object value for the first object value.

[Mapped below: store, in a first data structure, a management information base (MIB) having a hierarchical tree comprising a plurality of object identifiers and a plurality of corresponding object values; ]
[query one or more devices and] 
receive…, responsive to the query, a first object identifier and a corresponding first object value from a device, [Mapped below: the first object identifier varies from each of the plurality of object identifiers of the MIB, 
(From above:
a management information base (MIB) having a hierarchical tree comprising a plurality of object identifiers and a plurality of corresponding object values)
(From above:
the first object identifier varies from each of the plurality of object identifiers of the MIB, and the first object value varies from each of the plurality of corresponding object values of the MIB)
generate, using a first pattern that matches the first object identifier and a second pattern that matches the first object value, an identification of the device;
 select a collection template from a plurality of collection templates based on the identification of the device, the collection template indicating a subtree of the MIB and 
traverse the subtree using the collection template pattern configured to account for the variation to identify a second object identifier that matches the collection pattern and a corresponding second object value, the second object identifier varies from the plurality of object identifiers of the MIB; 

and associate, in a second data structure in the memory, the second object value with the first object value based on the collection template.


The main difference, shown above, is that the instant application recites selecting a collection pattern based on: “based on the first object identifier and the first object value”; where as U.S. Patent No. 10,803,138, recites selecting a collection pattern based on: “an identification of the device”, where the identification of the device is based on “a first pattern that matches the first object identifier and a second pattern that matches the first object value”.  As such in U.S. Patent No. 10,803,138, the selection of a collection pattern is based a first object identifier and a first object value as recited in the instant Application.
Regarding U.S. Patent No. 9,971,840, a Terminal Disclaimer was filed during prosecution of U.S. Patent No. 10,803,138 referencing U.S. Patent No. 9,971,840.  And the recited claims in U.S. Patent No. 9,971,840 would be similarly mapped as U.S. Patent No. 10,803,138 above.
Claims 22-30, 32-40 are dependent on claims 21 and 31 respectively.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 21-40 would be allowable for the following reason if the above rejections were resolved.
The closest prior art is Mandell (US 20130138958 A1), which discloses the following limitations, (excluding bracketed [] portions): access… a management information base (MIB) having a hierarchical tree comprising a plurality of object identifiers and a plurality of corresponding object values, at least by (paragraph [0031] “MIB hierarchy, which can be depicted as a tree, the levels of which are assigned by different organizations. Top level MIB object IDs (OIDs) belong to different standard organizations. Vendors define private branches including managed objects for their own products.”); receive responsive to a query to one or more devices, a first object identifier and a corresponding first object value from a device [of the one or more devices, at least by (paragraph [0020] which describes querying and receiving objects, and further paragraph [0046] describes identifying and receiving the object identifier and associated values for comparison) ; select…, based on the first object identifier and the first object value, a collection pattern [configured to account for variations between the first object 
Regarding the limitations which are not taught: query one or more devices and receive, responsive to the query, a first object identifier and a corresponding first object value from a device, the first object identifier varies from each of the plurality of object identifiers of the MIB, and the first object value varies from each of the plurality of corresponding object values of the MIB.  Mandell discloses in paragraphs [0032 and 0035] the ability to identify varying/different OID between different devices but not varying OIDs from each of the plurality of OIDs of the MIB, and the first object value varies from each of the plurality of corresponding object values of the MIB.  Therefore regarding the limitation: select…, based on the first object identifier and the first object value, [a collection pattern configured to account for variations between the first object identifier and each of the plurality of object identifiers of the MIB], Mandel’s selected collection template accounts for variations between OIDs of different devices but not variations between the first object identifier and each of the plurality of object identifiers of the MIB.  Also regarding the limitation: identify…, from the subtree [using the collection pattern configured to account for the variation, a second object identifier that matches the collection pattern and a corresponding second object value, the second object identifier varies from the plurality of object identifiers of the MIB], Mandel paragraph [0035, 
	The second closest prior art Mandavilli et al. (US 20140160942 A1), also discloses associating different devices/OID together but does not resolve the deficiencies described above in relation to Mandell.  
	An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 21 and 31.  Therefore claims 21 and 31 are allowed along with their respective dependent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152      
2/11/2022